DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 11, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, line 3, “intermediate knuckle” is inconsistent with “intermediary knuckle”.  It is uncertain whether “intermediate knuckle” is referring to the same element or an additional element.  Note similar error in claim 7.
In claim 11, lines 2-3, “the first and second caps” and “the intermediary knuckle” lack antecedent basis.
In claim 18, “the intermediary knuckle” and “the pair of knuckles” lack antecedent basis.
In claim 19, “the first insert component” and “the second insert component” lack antecedent basis.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-12, 14-15, 17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,641,025 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are but different definitions of the same subject matter, varying in breadth or definition as set forth in MPEP 806.03.  In this case, although the wordings are not identical, patented claims 1-21 include all structural elements corresponding to claims 1-3, 8-11, 14-15, 17, and 20.
As to claims 12 and 19, the patented claims does not claim the first and second insert components being made of a polymer material.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a polymer material to form the first and second insert component since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 1-12, 14-17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,180,941 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are but different definitions of the same subject matter, varying in breadth or definition as set forth in MPEP 806.03.  In this case, although the wordings are not identical, patented claims 1-23 include all structural elements corresponding to claims 1-11, 14-16, 17, and 20.
As to claims 12 and 19, the patented claims does not claim the first and second insert components being made of a polymer material.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a polymer material to form the first and second insert component since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 13 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,180,941 B2 in view of Cheng (US 2006/0207060 A1).  
Patent ‘941 does not claim a first bushing disposed between the intermediary knuckle and the upper knuckle and a second bush disposed between the intermediary knuckle and lower knuckles.  Cheng teaches a hinge for glass door, including a first bush (123, fig. 1) disposed between the intermediary knuckle (12) and the upper knuckle (125) and a second bush disposed between the intermediary knuckle and the lower knuckle (fig. 1) so that the hinge can rotate smoothly without binding (see [0035]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patent ‘941 with the bushes taught by Cheng so that the hinge can rotate smoothly without binding.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Examples of the cited references:
US 2011/0030168 A1 (Schau) shows an angled hinge cap to prevent hanging object on the hinge.
5,463,795 (Carlson et al.) shows a heavy duty hinge having bushes disposed in the bores between knuckles to reduce wear and improve pivotal action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
September 23, 2022